AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                  Eastern District of Tennessee

                  United States of America                       )
                               V.                                )
                                                                 )       Case No.
                  Michael David Cotter, Jr.
                                                                 )
                                                                 )
                                                                                    3:20-MJ- '\   a-\ \
                                                                 )
                                                                 )
                          Defendant(s)


                                               CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  March 6, 2020               in the county of                  Knox                                                    in the
        Eastern        District of         Tennessee         , the defendant(s) violated:

             Code Section                                                  Offense Description
18 U.S. Code§§ 751 (a) & 4082                 Escape from Institution, Facilty, and Custody in which Confined by Direction
                                              of the Attorney General Due to Conviction of an Offense




          This criminal complaint is based on these facts:
See attached Affidavit of Deputy United States Marshal Gregory Owen Dahl.




          ~ Continued on the attached sheet.


                                                                                            Complainant's sifs1;alure
                                                                                                                      '          ''           I                             .
                                                                          Gregory Owen Dahl, Deputy qn_ite,d States ~c1rsh8I, .
                                                                                             Printed name·dnd iitle                                                                      I. ,- J
                                                                                                          \   . ,:,       . ,'        \       I '   I        ,,   : \           ' .       '       :       \;

                                                                                                                                          \         •\                ;     I   .:~ , '               \

Sworn to before me and signed in my presence.                                                                                                            '        /       '-)   ')
                                                                                                                                                                                     '    t
                                                                                                                                                                                              '




Date:             03/12/2020
                                                                                               Judge's signature

City and state:                     Knoxville, Tennessee                    Debra C. Poplin, United States Magistrate Judge
                                                                                             Printed name and title




          Case 3:20-mj-01041-DCP Document 1 Filed 03/12/20 Page 1 of 3 PageID #: 1
                                                     CASE NUMBER        3'· 21)-ffi.) - \ {)4 \

                                          AFFIDAVIT

       I, Greg Dahl, being duly sworn, state the following to be true to the best of my

knowledge, information and belief:

       1.      I am currently employed as a Deputy United States Marshal in the Eastern District

of Tennessee. As a Deputy United States Marshal, I am responsible for, among other things, the

apprehension of federal fugitives.

       2.      On the 27th of March, 2019, Michael David Cotter, Jr., was found guilty of a

violation of his federal probation and was sentenced to 12 months of imprisonment and 1 year of

supervised release. On the 6th of February, 2020, the United States Bureau of Prisons

transferred the defendant to the Midway Rehabilitation Center (Midway) located at 1515 East

Magnolia Avenue, Knoxville, Tennessee, for the completion of his court-ordered sentence of

confinement. On the 6th of March, 2020, the Affiant learned that Michael David Cotter, Jr., had

escaped from Midway on the 6th of March, 2020, at approximately 11:30. On the 6th of March,

2020, the Bureau of Prisons issued a Notice of Escaped Federal Prisoner due to his escape from

the Midway Rehabilitation Center.

       3.      Based on the foregoing, I respectfully submit that probable cause exists to believe

that, on or about the 6th of March, 2020, Michael David Cotter, Jr., committed a violation of




   Case 3:20-mj-01041-DCP Document 1 Filed 03/12/20 Page 2 of 3 PageID #: 2
                                         18 U.S.C. §§ 751(a) and 4082, Escape from Custody. Accordingly, I respectfully request that

                                         this Court issue a warrant for the arrest of Michael David Cotter, Jr.




                                                                                               Gregory Owen Dahl
                                                                                               Deputy United States Marshal
                                                                                               United States Marshals Service
                                                                                               Knoxville, Tennessee

                            .,
                       • J
        •   I
'           ~      ,   l                               I       I   •
\   ,          , •      I
            I ~        ,)                 ..
             , '       •,                      ~           '           '    I    )I

    ' ' \ ',, } . S,ubscribed and sworn to before me


                     . -~CtY
                 l         ,     •   ·             '               \       \ l




                                         Debra C. Poplin
                                         United States Magistrate Ju
                                         Eastern District of Tennessee




                                                                                          2
                                               Case 3:20-mj-01041-DCP Document 1 Filed 03/12/20 Page 3 of 3 PageID #: 3
